J-S20024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN ALEXANDER SNYDER                      :
                                               :
                       Appellant               :   No. 1267 WDA 2021

     Appeal from the Judgment of Sentence Entered September 24, 2021
               In the Court of Common Pleas of Warren County
                 Criminal Division at CP-62-CR-0000425-2019


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY MURRAY, J.:                                FILED: July 8, 2022

       John Alexander Snyder (Appellant) appeals from the judgment of

sentence imposed after a jury convicted him of aggravated assault,

strangulation, simple assault, terroristic threats, and hindering apprehension.1

After careful review, we affirm.

       The trial court summarized the facts leading to Appellant’s convictions

as follows:

       The victim … was arrested on a bench warrant on September 18,
       2021. At that time, she informed law enforcement that she was
       involved in a domestic incident with [Appellant]. [Appellant] was
       aware that the victim was a fugitive and was concealing her at his
       residence. The victim indicated that [Appellant] grabbed her by
       her hair and dragged her through the residence, slamming her
       face into doors and walls and threatening to kill her. He struck
       the victim in the face with his fist. [Appellant] picked up a
____________________________________________


1 See 18 Pa.C.S.A. §§ 2702(a)(1), 2718(a)(1), 2701(a)(1), 2706(a)(1),
5105(a)(1).
J-S20024-22


       hammer and threated again to kill her. [Appellant] struck a table
       with the hammer and a piece of the table struck the victim in the
       neck, leaving a mark. [Appellant] then placed his hands around
       the victim’s neck and applied pressure to the point she could not
       breathe.     [Appellant] again threatened to kill the victim.
       [Appellant] concealed the victim in a hidden closet in his home
       while the police came to the home to investigate the reported
       assault.

Trial Court Opinion, 11/15/21, at 1-2. Police thereafter arrested Appellant.

       A jury convicted Appellant of the         aforementioned crimes.      On

September 24, 2021, the trial court sentenced Appellant to an aggregate

prison term of 149-248 months.2 With newly appointed counsel, Appellant

filed a timely notice of appeal. Appellant and the trial court have complied

with Pa.R.A.P. 1925.

       Appellant presents the following issue for our review: “Whether the trial

court erred when it admitted photos into evidence when they were not

authenticated prior to trial.” Appellant’s Brief at 6.

       Appellant challenges the trial court’s admission of Commonwealth’s

Exhibits 1 through 4, which “allegedly depict injuries [the victim] suffered in

an altercation with [Appellant] at his house in the early morning hours of

September 13, 2019.” Id. at 12. Citing no legal authority, Appellant asserts

the victim’s testimony “alone[,] as to photographs that another person took[,]



____________________________________________


2 The trial court imposed consecutive prison terms of 81-108 months for
aggravated assault; 81-108 months for strangulation; 9-18 months for
terroristic threats; and 5-10 months for hindering apprehension or
prosecution. Appellant’s simple assault conviction merged at sentencing.

                                           -2-
J-S20024-22


is not sufficient evidence to authenticate them.”         Id. at 13.   According to

Appellant, the victim could have sustained the depicted injuries “at any time

from the date of the alleged incident to the date she was eventually

apprehended by authorities and incarcerated[.]” Id. Appellant further argues

the Commonwealth’s delay in obtaining the photographs, caused by the

victim’s fugitive status, calls into question their authenticity.       Id. at 14.

Finally, Appellant challenges the Commonwealth’s failure to meet with him

prior to trial to resolve any evidentiary issues regarding the photographs. Id.

       Our standard of review concerning evidentiary rulings is well-

established:

       [The a]dmission of evidence is within the sound discretion of the
       trial court and will be reversed only upon a showing that the trial
       court clearly abused its discretion. An abuse of discretion is not
       merely an error of judgment, but is rather the overriding or
       misapplication of the law, or the exercise of judgment that is
       manifestly unreasonable, or the result of bias, prejudice, ill-will or
       partiality, as shown by the evidence of record.

Commonwealth v. Radecki, 180 A.3d 441, 451 (Pa. Super. 2018) (citation

omitted).

       Initially, we determine whether Appellant preserved his challenge to the

photographs admitted at trial. To preserve a claim for review, a defendant

must     make     a timely and    specific objection to     the   introduction   of

the challenged evidence. Commonwealth v. McGriff, 160 A.3d 863, 866

(Pa. Super. 2017).




                                       -3-
J-S20024-22


       Although the Commonwealth had produced the photographs during

discovery, Appellant preserved no objection to the photographic evidence

through a motion in limine.3 See McGriff, 160 A.3d at 866 (“[A] motion in

limine may preserve an objection for appeal without any need to renew the

objection at trial, but only if the trial court clearly and definitively rules on the

motion.”    (citation omitted)).      At trial, Appellant initially objected to the

photographs as lacking a proper foundation. N.T., 7/9/21, at 69-70. The trial

court ruled that the Commonwealth’s foundation should include when the

photographs were taken, “[w]ho took them, [and] what the circumstances

were[.]” Id. at 70.

       Accordingly, the victim testified regarding the photographs at Exhibits

2, 3 and 4:

       Andreau Foriska came to the jail and interviewed me and another
       officer came and took the pictures at the jail. It was a forensic
       photographer that came to the jail I believe. He was in uniform
       so, I mean, I believe him to be.




____________________________________________


3 Appellant cites no precedent requiring the Commonwealth to authenticate
photographs prior to trial.      See Appellant’s Brief at 14 (claiming the
Commonwealth should have litigated the photographs’ authenticity prior to
trial). Thus, we do not address this assertion. See Commonwealth v. Knox,
50 A.3d 732, 748 (Pa. Super. 2012) (reiterating failure to develop argument
with citation to appropriate legal authority may constitute waiver of issue).



                                           -4-
J-S20024-22


Id. The victim confirmed these exhibits fairly and accurately depicted her

injuries from Appellant’s assault.   Id. at 73-74.    The trial court admitted

Commonwealth Exhibits 2, 3 and 4 without objection. Id. at 74-75.

      With respect to Exhibit 1, the victim identified the photograph at Exhibit

1 as one she had taken the morning after the assault. Id. at 71. The victim

explained she had taken “a picture and posted it on Facebook with a rather

nasty remark as the headline about [Appellant.]” Id. The victim confirmed

the photograph fairly and accurately depicted her injuries. Id. at 72. The

trial court admitted Exhibit 1 without objection. Id. at 72-73.

      By failing to object to Exhibits 1-4 at trial, Appellant failed to preserve

any challenge to those exhibits on appeal. See McGriff, 160 A.3d at 866 (“it

is well-settled that a party must make a timely and specific objection at trial,

and the failure to do so results in waiver of that issue on appeal.”); see also

Pa.R.A.P. 302(a) (providing a claim cannot be raised for the first time on

appeal).   Appellant has waived his sole issue on appeal.         See McGriff;

Pa.R.A.P. 302(a).

      Even if properly preserved, we would conclude Appellant’s claim lacks

merit. “[T]o satisfy the requirement of authenticating or identifying an item

of evidence, the proponent must produce evidence sufficient to support a

finding that the item is what the proponent claims it is.”      Pa.R.E. 901(a).

“Demonstrative evidence such as photographs … have long been permitted to

be entered into evidence provided that the demonstrative evidence fairly and


                                      -5-
J-S20024-22


accurately represents that which it purports to depict.” Commonwealth v.

McKellick, 24 A.3d 982, 986-87 (Pa. Super. 2017).

      At trial, the victim identified the approximate date for each photograph

and the photographer. N.T., 7/9/21, at 70-71. The victim confirmed each

photograph fairly and accurately depicted her injuries resulting from

Appellant’s assault. Id. at 71-75. We therefore discern no abuse of discretion

by the trial court in admitting Exhibits 1-4. See Trial Court Opinion, 11/15/21,

at 6 (deeming the photographs properly admitted where the victim testified

they fairly and accurately depicted her injuries); McKellick, 24 A.3d at 986-

87.   Accordingly, Appellant’s claim would merit not relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/08/2022




                                     -6-